Citation Nr: 0905468	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to April 
1945.  He was a Veteran of combat in the United States Navy 
during World War II, and is a recipient of the Purple Heart 
Award 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Milwaukee, Wisconsin, 
(hereinafter RO).  A July 2006 Board decision, in part, 
denied the Veteran's claim for service connection for 
bilateral hearing loss.  In an Order dated in February 2008, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) vacated that portion of the July 2006 
Board decision that denied the Veteran's claim for service 
connection for bilateral hearing loss and remanded the case 
for readjudication pursuant to a Joint Motion for Remand 
(hereinafter Joint Motion).  The case was remanded by the 
Board in May 2008 for development to ensure compliance with 
the Joint Motion and is now ready for appellate review.  

 
FINDING OF FACT

There is no competent evidence linking bilateral hearing loss 
to a disease or injury in service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and sensironeural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
November 2003, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by 
letter dated in April 2006.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes reports from private and VA examinations and the 
Veteran's own statements and evidence he presented.  The VA 
examination conducted after the Board remand in July 2008 was 
in substantial compliance with the directives of the Joint 
Motion.  In this regard, the Veteran's representative stated 
in January 2009 that the RO had "made a concerted effort to 
comply with the instructions in the May 2008 remand from the 
Board," and he did not request any further medical 
examinations or opinions.  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensironeural hearting loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold levels at 500, 1000, 2000, 3000, 
or 4000 Hertz, must measure more than 40 decibels, or at 
least 3 of these 5 threshold levels must measure more than 25 
decibels, or speech recognition must be lower than 94 
percent.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When a wartime Veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the Veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an 
injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra. The provisions of 38 C.F.R. § 1154(b) do not obviate 
the requirement that a Veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

With the above criteria in mind, the relevant facts will be 
summarized.  The service treatment records indicate the 
Veteran was aboard a ship that was sunk by an enemy ship 
during World War II and, as indicated previously, the Veteran 
is in receipt of the Purple Heart Medal.  As such, exposure 
to combat is demonstrated, and the Veteran's assertion that 
he was exposed to acoustic trauma as a result of duty on PT 
boats during World War II will be presumed as true.  The 
question for adjudication therefore is whether there is 
medical evidence of a casual relationship between exposure to 
acoustic trauma in service and a current hearing loss 
disability.  Id.   

Review of the service treatment records do not reflect any 
evidence of hearing loss.  After service, VA examinations 
conducted in October 1947, January 1950 and January 1953 
reflected no evidence of complaints or a diagnosis of hearing 
loss.  

The first evidence of hearing loss is contained in private 
clinical reports dated in August 2001.  At that time, the 
Veteran reported that he was aware of decreased hearing for 
several years and he admitted a history of noise exposure at 
his job.  Audiometric testing revealed a mild sloping to 
moderate sensironeural hearing loss in the right ear and 
moderately severe mixed hearing loss in the left ear.  

In December 2003, the Veteran was afforded a VA audiology 
examination to obtain a medical opinion as to whether his 
hearing loss was related to service.  The reports from this 
examination include a detailed discussion of the medical 
history, to include the silent service medical records and 
the negative (or silent) VA examinations in 1947, 1950, and 
1953 discussed above.  These reports also recorded the 
veteran's assertion that he feels his decreased hearing loss 
was due to in-service noise exposure.  Audiometric testing at 
that time revealed hearing loss disability as defined by 
38 C.F.R. § 3.385.  The examiner referenced the negative 
service medical records and VA examinations from 1947 to 1953 
and noted that hearing loss due to acoustic trauma occurs at 
the time of the trauma "and is not delayed in onset."  As 
such, he concluded that "all factual evidence indicates 
onset of this hearing loss occurred after [the Veteran's] 
period of service."  

A June 2005 response from another VA examiner who was asked 
by the RO to provide another opinion as to whether the 
veteran's hearing loss was related to service indicated that 
he reviewed the Veteran's "audio case" and the December 
2003 opinion referenced above and concluded as follows:  
"Audiology's findings and assessment are accurate."  

With respect to the evidence above, the Joint Motion found 
fault with the fact that the June 2005 VA opinion was not 
documented to have been based on a review of the claims file, 
particularly the Veteran's assertions therein that he was 
exposed to acoustic trauma in service.  In addition, the 
Joint Motion found fault with the finding of the Board in its 
July 2006 decision that the Veteran "did not have defective 
hearing during service," stating that due to the Veteran's 
statements that his hearing loss began in service and that he 
has had hearing problems ever since, the Board "should have 
determined whether Appellant has established in-service 
hearing loss pursuant to 38 U.S.C. § 1154(b) and/or whether 
his statements are competent and credible."  The Joint 
Motion also noted that this analysis should have been 
undertaken by the Board because the Veteran's hearing loss 
was an "observable system."  

In order to comply with the directives of the Joint Motion, 
the Veteran was afforded a VA examination in July 2008.  The 
reports from this examination, completed by the same examiner 
who conducted the December 2003 VA examination, reflected 
that the medical records were reviewed, to include the silent 
service medical records.  The examiner also specifically 
noted, as discussed in the Joint Motion, the Veteran's 
assertions that he felt his hearing loss was due to exposure 
to ship engine noise and gunfire while serving on active 
duty.  Audiometric findings again revealed a current hearing 
loss disability as described by 38 C.F.R. § 3.385.  Following 
the examination, the examiner again noted that hearing loss 
due to acoustic trauma occurs "at the time of the incident 
and is not delayed in onset.  Therefore, with service medical 
records negative for hearing loss and no complaints of 
hearing loss on discharge exams and [the fact that] the first 
C&P exams are negative for the complaint of hearing loss, all 
factual evidence would indicate onset of this hearing loss 
occurred after . . . service."  The Board notes that this 
opinion, as well as the opinion rendered in December 2003, 
was prefaced by a discussion of the veteran's assertion that 
his hearing loss was the result of in-service exposure to 
acoustic trauma.    

The Board recognizes that lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 
14, 2006).  In adjudicating his claim, the Board must 
evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, although the Veteran has reported his 
hearing loss began in service and that he has had hearing 
problems ever since, objective evidence of post-service 
hearing loss is not shown until 2001.  Evidence of a 
prolonged period without medical complaints in the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Of particular relevance in this 
regard is the fact that there was no evidence of complaints 
of hearing loss on the clinical evidence dated from 1947 to 
1953.  Such contemporaneous evidence, both because of their 
contemporaneous nature and because they were prepared by 
medical personnel for neutral (treatment/evaluation) 
purposes, have much greater probative value than those made 
more recently by the Veteran asserting continuity of hearing 
loss from service until the present time.  Also weighing 
against the veteran's assertions in this regard is the fact 
that the reports from the first evidence of treatment for 
hearing loss in August 2001 show the veteran reporting job 
related noise exposure.  As such, the evidence weighs against 
a conclusion that there was the continuity of hearing loss 
from service as described by the Veteran.  

With respect to the Veteran's assertions that his hearing 
loss is related to acoustic trauma from service, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, given the 
silent service medical records, negative VA medical opinions 
referenced above and the lack of any competent medical 
evidence indicating that the Veteran has a current hearing 
loss disability that is the result of service, the claim for 
service connection for bilateral hearing loss must be denied.  
Hickson, supra.   

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss, the doctrine is not 
for application.   Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


